Citation Nr: 0218215	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  98-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUES



1.  Entitlement to an increased rating for missile wound 
of the left hand, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for right leg 
shrapnel wound with metallic foreign body, currently 
evaluated as 20 percent disabling.

3.  Entitlement to a compensable rating for left leg 
shrapnel wound.

(The question pertaining to what evaluation is warranted 
for post-traumatic stress disorder (PTSD), from February 
26, 1997, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
June 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

In a November 2002 statement the representative appears to 
present new claims of entitlement to increased ratings for 
the issues addressed below.  Hence, this matter is 
referred to the RO in order to clarify whether or not he 
actually desires to reopen these claims.  Additionally, in 
March 1998 the veteran appears have raised the claims of 
entitlement to service connection for chronic fatigue 
syndrome, a chronic sleep disorder, body aches, and a skin 
condition.  As these issues are not currently developed or 
certified for appellate review, they are referred to the 
RO for appropriate action.

The Board is undertaking additional development on the 
question what evaluation is warranted for PTSD from 
February 26, 1997, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing these issues.



FINDING OF FACT

In April 1998, prior to the promulgation of a decision in 
the appeal, the Board received written notification from 
the veteran that he wished to withdraw his appeal of the 
issues of entitlement to increased ratings for a left leg 
shrapnel wound, a right leg shrapnel wound with retained 
metallic foreign body, and a left hand missile wound.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant on the issues of entitlement to increased 
ratings for a left leg shrapnel wound, a right leg 
shrapnel wound with retained metallic foreign body, and a 
left hand missile wound, have been met.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.204 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, a substantive appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision..  Withdrawal may be made by the 
appellant.  38 C.F.R. § 20.204(c).  In April 1998 the 
appellant withdrew his appeal of the issues of entitlement 
to increased ratings for a left leg shrapnel wound, a 
right leg shrapnel wound with retained metallic foreign 
body, and a left hand missile wound.  Thus, there remain 
no allegations of errors of fact or law for appellate 
consideration with regard to these issues.  Accordingly, 
the Board does not have jurisdiction to review the appeal 
of these issues and these claims are dismissed.  38 
U.S.C.A. § 7105.



ORDER


Entitlement to increased ratings for a left leg shrapnel 
wound, a right leg shrapnel wound with retained metallic 
foreign body, and a left hand missile wound is dismissed.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

